Citation Nr: 1012311	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the radial head with degenerative 
changes prior to December 1, 2005.  

4.  Entitlement to an increased disability evaluation for 
residuals of a fracture of the right radial head with 
degenerative changes, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating determinations 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Atlanta, Georgia.  

In a September 2005 rating determination, the RO granted 
service connection for residuals of a fracture of the right 
radial head, with degenerative changes, and assigned a 10 
percent disability evaluation, effective July 23, 2004, the 
date of the Veteran's initial request for service 
connection.  The Veteran filed a notice of disagreement with 
the assigned disability evaluation.  

In an August 2006 rating determination, the RO denied 
service connection for lumbar and cervical spine disorders.  
The RO also increased the Veteran's disability evaluation 
for his residuals of a fractured right radial head with 
degenerative changes from 10 to 30 percent and assigned an 
effective date of December 1, 2005.  Thereafter, the Veteran 
perfected his appeal on all issues.  As a result of the RO's 
actions, the Board has listed the issues as such on the 
title page of this decision.  

In November 2009, the Board remanded this matter to allow 
the Veteran to appear at a hearing before a Veterans Law 
Judge.  In conjunction with the Board remand, the Veteran 
appeared at a Travel Board hearing before the undersigned 
Veterans Law Judge in February 2010.  A transcript of the 
hearing is of record.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

As to the issues of service connection for cervical and 
lumbar spine disorders, the Board notes that the Veteran has 
expressed his belief that his current disorders arise out an 
inservice automobile accident.  The Board observes that the 
Veteran reported being hospitalized for a period of two days 
following an automobile accident in October 1968.

The service treatment records which have been associated 
with the claims folder reveal that the Veteran was involved 
in an automobile accident in October 1968.  The treatment 
records also reveal that the Veteran was subsequently seen 
with complaints of low back following the accident in 
October 1968.  Although the Veteran recalls that he was 
hospitalized for this matter, the record contains a clinical 
record cover sheet that shows he was hospitalized for two 
days in October 1968 for a partial ostectomy of the right 
radial head related to a fracture of the right radial head 
sustained in August 1968.  In addition, the service 
treatment records contain a third party liability 
notification dated in February 1969, related to the October 
7, 1968 automobile accident, in which it is reported that 
the Veteran was discharged from treatment after 6 outpatient 
visits and no inpatient ("days bed occupied") treatment.  
Nonetheless, the record does not show that an attempt was 
made to obtain any records of inpatient treatment from 
October 1968.  An attempt should be made to obtain these 
records.  

The Board further notes that the Veteran has testified as to 
having had neck and back pain since the accident.  The 
record also reveals that the Veteran has continued to report 
having neck and lower back pains in VA treatment records 
associated with the claims folder and has been shown to have 
degenerative disc disease of the cervical spine.  The Board 
also observes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
cervical or lumbar spine disorder, and its relationship, if 
any, to his period of service.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  Based upon the above, a VA 
examination is warranted to determine the nature and 
etiology of any current lumbar and cervical spine disorders.  

As to the issue of a higher disability evaluation for 
residuals of a fracture of the right radial head with 
degenerative changes, the Board notes that at the time of 
his February 2010 hearing, the Veteran indicated that the 
symptomatology associated with this disorder had worsened in 
severity since the time of the last comprehensive VA 
examination performed in July 2006.  Both the Veteran and 
his representative requested that he be afforded an 
additional VA examination.  VA is obliged to afford a 
veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The Veteran is competent to 
provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon 
the above, an additional VA examination to determine the 
extent of any current residuals of a fracture of the right 
radial head with degenerative changes is warranted.

The Veteran also testified that he continued to receive 
treatment for his right elbow at the Atlanta VAMC.  It also 
appears that the Veteran was involved in VA vocational 
rehabilitation and training based upon testimony provided at 
the hearing.  The vocational rehabilitation folder has not 
been associated with the claims file.  VA is deemed to have 
constructive knowledge of documents which are generated by 
VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, 
a remand for readjudication is in order.  Dunn v. West, 11 
Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other appropriate 
sources to attempt to obtain 
hospitalization treatment records for 
the Veteran from Forbes Air Force Base 
Hospital relating to an October 7, 1968 
motor vehicle accident and/or 
hospitalization for a partial ostectomy 
of the right radial head in October 
1968.  When requesting this information, 
VA should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 with 
regard to requesting records from 
Federal facilities.  The RO is reminded 
that it should continue efforts to 
procure the relevant records until 
either the records are received, or 
until it receives specific information 
that the records sought do not exist or 
that further efforts to obtain them 
would be futile.  All records and/or 
responses received should be associated 
with the claims file. 

2.  Obtain copies of all records of the 
Veteran's treatment from the Atlanta, 
Georgia VAMC from July 2007 to the 
present.  

3.  Obtain the Veteran's VA Vocational 
Rehabilitation and counseling folders 
and associate these documents with the 
claims folder.

4.  The Veteran should be scheduled for 
a VA examination to determine the 
etiology of any current lumbar and 
cervical spine disorders.  All indicated 
tests and studies should be performed 
and all findings should be reported in 
detail.  The claims folder should be 
made available to the examining 
physician for review and such review 
should be noted on the report.  

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current cervical spine or 
lumbar spine disorder found is related 
to the Veteran's period of active 
service, to include as result of the 
automobile accident that the Veteran was 
involved in in October 1968?  The 
examiner should provide a rationale for 
the opinion.

5.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service-connected residuals of a 
fracture of the radial head with 
degenerative changes.  The claims folder 
must be made available to the examiner 
for review.

The examiner should report all ranges of 
motion.  The examiner should also 
indicate whether the residuals of a 
fracture of the radial head with 
degenerative changes disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Any 
nerve affected by the residuals of a 
fracture of the radial head with 
degenerative changes disability should 
be identified along with any associated 
symptomatology.  Any other associated 
neurologic impairment should also be 
identified.  If neurological impairment 
is present, the examiner should indicate 
whether it is slight, moderate, or 
severe.

6.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

